

CONFIDENTIAL LOAN AGREEMENT
   
Borrower:
Raven Gold Corp. (the “Company”)
   
Lender
RPMJ Corporate Communications Ltd. (the “Lender”)
 
#7- Magnolia Place
 
Osoyoos B.C., Canada VOH 1V1
   
Structure:
Loan (“LOAN”)
   
Date of Agreement:
May 17, 2007 (the “Closing Date”)
   
Effective Date of
 
Agreement:
August 11, 2006 (the “Effective Date”)
   
Principal:
$50,000 USD
   
Period:
From Closing Date and until the Maturity Date (the “Term”)
   
Loan Due:
June 25, 2007 (the “Maturity Date”)
   
Interest:
7% annually (“Interest”), to commence accruing on May 1, 2007
   
Terms:
This Agreement is being entered into by the Company and the Lender in order to
formalize the terms of the Loan made by the Lender to the Company on the
Effective Date. The parties mutually acknowledge and agree that this Agreement
is being entered into on the Closing Date, and that the Effective Date is the
first date on which the Company had actual full right and legal authority to
enter into, fully perform under, and be legally bound by this Agreement in
accordance with its terms without violating the rights of any other person.
     
At the end of Term the Company shall arrange to pay the Lender principal plus
Interest. Interest is calculated at 7% annually and shall commence accruing on
May 1, 2007. At any time during the Term of this Agreement the Lender may at its
discretion demand some or all of the principal plus owed interest.
   
Confidentiality:
The parties agree to keep this Agreement and its contents confidential and not
to distribute it to, or discuss it with, any third party (other than the
parties' legal and financial advisors, who shall be informed of the confidential
nature of this document) without the prior express consent of the parties.
Notwithstanding the foregoing, the Lender acknowledges and agrees that the
Company shall file a Current Report on Form 8-K with the Securities and Exchange
Commission (the "SEC"), upon the execution of this Agreement, setting forth the
terms of this Agreement and filing a copy of this Agreement as an exhibit
thereto. The Lender further acknowledges and agrees that the Company shall have
the right to make any filing with the SEC or disclose the terms of this
Agreement, without the prior approval of Lender if such disclosure is required
by law, court order or the SEC rules or regulations.
   
The undersigned parties hereby represent and warrant that this term sheet has
been duly authorized, executed and delivered.
   
RAVEN GOLD CORP.
LENDER 
   
By: /s/ Gary Haukeland

--------------------------------------------------------------------------------

Name: Gary Haukeland
By: /s/ Patricia Shull

--------------------------------------------------------------------------------

Name: Patricia Shull
Title: Chief Executive Officer
Title: President
 
 